Citation Nr: 0637421	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for back disability.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant was a member of the Army National Guard from 
October 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
August 2003.  A statement of the case was issued in May 2004, 
and a substantive appeal was received in May 2004.  

The issue on appeal was originally scheduled for a Board 
hearing in September 2006.  The veteran failed to appear for 
the scheduled hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is attempting to reopen a claim of service 
connection for back disability which is the subject of a 
prior final decision.  See generally 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.159, 3.156 (2006).  A letter 
sent to the appellant by the RO in April 2003 informed him 
that evidence not considered before is new and that 
information that supports the same point as earlier evidence 
is not considered new.  

However, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court), in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), addressed the question 
of whether VA adequately fulfilled the duty to notify under 
38 U.S.C. § 5103(a) with respect to the appellant's claims to 
reopen.  In order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, VCAA notice requires that VA inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  In other words, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim 

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board is unable to 
conclude that the letter sent to the appellant by the RO 
complies with the judicial holding in Kent.  

Additionally, in a letter received in July 2003, the 
appellant indicated that when he was discharged he sought 
treatment for his lower back at the following private medical 
facilities:  (1) "Memorial Hospital" on Montgomery Drive, 
in Santa Rosa, California; (2) "Jacoby Hospital" in New 
York City, New York; and (3) "Community Hospital" on 
Chanate Road in Santa Rosa, California.  At that time, he 
submitted authorization forms that did not provide complete 
names and addresses of the facilities or the dates of his 
treatment.  The appellant was issued a letter by the RO in 
April 2005 requesting the complete name(s) and address(es) of 
each of the above-mentioned facilities and the dates of 
treatment at each hospital.  The veteran failed to respond to 
this request.  The Board has identified the names and 
addresses of the facilities to which the veteran appears to 
be referring.  However, the Board cannot obtain these records 
absent authorization from the veteran.  In view of the need 
to return the case for issuance of proper notice under Kent, 
appropriate action should also be taken to ensure that all 
such private medical records identified by the appellant are 
obtained.  The veteran is reminded that the duty to assist is 
not a one way street; he must cooperate with the RO's efforts 
to develop the record.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Failure to cooperate will result in the claim 
being decided without the private records to which the 
veteran has referred.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice that provides 
explanation as to the types of evidence 
needed to reopen his claim of service 
connection for his back disability in 
relation to the basis for the prior 
denial of the claim in keeping with the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.  The RO should contact the veteran and 
request that he sign and return VA Form 
21-4142 authorization for the release to 
VA of the following records: (1) 
"Memorial Hospital" on Montgomery 
Drive, in Santa Rosa, California; (2) 
"Jacoby Hospital" in New York City, New 
York; and (3) "Community Hospital" on 
Chanate Road in Santa Rosa, California.  
Once these forms have been returned, the 
RO must contact the facilities and 
request copies of all records documenting 
treatment for the appellant's back.   

3.  After completion of the above, the RO 
should review the record and determine if 
the appellant's claim has been reopened 
and, if so, whether service connection 
for back disability is warranted.  If the 
RO's determination as to either question 
is adverse to the appellant, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


